—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered February 15, 1994, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him to consecutive terms of 20 years to life and 5 to 15 years and a concurrent term of 21/s to 7 years, unanimously affirmed.
Defendant’s vague objection failed to preserve his present challenges to the court’s instruction concerning his failure to testify (see, People v Nuccie, 57 NY2d 818), and we decline to review them in the interest of justice. Were we to review them, *164we would find that the court’s minor expansion on the statutory language does not warrant reversal (see, People v Santiago, 194 AD2d 428, lv denied 82 NY2d 759).
The court lawfully sentenced defendant to consecutive terms for murder and second-degree weapon possession. The evidence fails to support defendant’s position that those convictions both arose out of a single act—the shooting of the victim. Rather, the evidence established defendant’s possession of the revolver with the intent to use it unlawfully at a point temporally and spatially distinct from his ultimate use of the revolver to kill the victim (see, People v Brown, 80 NY2d 361; People v Felix, 232 AD2d 228, lv denied 89 NY2d 864).
We perceive no abuse of sentencing discretion. We have considered the additional arguments raised by defendant in his pro se supplemental brief and find them to be without merit. Concur—Milonas, J. P., Rubin, Tom, Andrias and Colabella, JJ.